Citation Nr: 0124286	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  96-50 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right eye 
disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of 
stab wounds to the left ear and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.  

The veteran was previously denied service connection for the 
disabilities at issue in April 1993.  The current appeal 
arises out of a July 1995 rating action, and was perfected 
for appeal in November 1995.  A hearing at which the veteran 
testified was conducted at the RO in February 1997.  
Apparently owing to the development undertaken with respect 
to other claims the veteran had raised, but which, however, 
are not on appeal, this case was not transferred to the Board 
of Veterans' Appeals (Board) in Washington, DC, until August 
2001.  Upon its receipt at the Board, the matter was referred 
to the service organization that represents the veteran.  A 
written brief presentation from this organization on behalf 
of the veteran was prepared in September 2001, after which 
the case was transferred to the undersigned for her 
consideration.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a right eye 
disability and for the residuals of a stab wound to the left 
ear and back in an April 1993 rating action. 

2.  The evidence of record obtained since 1993, is, in part, 
cumulative of evidence that has already been considered, it 
fails to address the issues on appeal, it fails to address 
the medical cause of the veteran's claimed disabilities or it 
is not competent to address the medical causes for the 
veteran's claimed disabilities.  

3.  The veteran does not possess the medical expertise to 
establish that any claimed disability had its onset during 
service. 

4.  The evidence added to the record since 1993 in connection 
with the veteran's attempt to reopen his claims does not bear 
directly and substantially upon the specific matters under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1993 rating action is 
not new and material and the claim for service connection for 
a right eye disability may not be reopened.  38 U.S.C.A. 
§§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2000), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Evidence submitted since the April 1993 rating action is 
not new and material and the claim for service connection for 
the residuals of stab wounds to the left ear and back may not 
be reopened.  38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran in this case first submitted a claim for service 
connection for the disabilities at issue in November 1992.  
The RO denied that claim in an April 1993 rating action.  At 
that time, the evidence showed that the veteran's service 
medical records were not available.  (Presumably, they were 
destroyed in the accidental fire at the National Personnel 
Records Center in the early 1970's.)  The veteran was, 
however, examined for VA purposes in December 1992 and 
January 1993.  The report from these examinations included 
the veteran's contentions regarding the onset of the 
disabilities for which he was claiming service connection 
benefits, and in this regard, the veteran stated that he had 
been shot in the right eye while stationed in Okinawa, and 
simply that he had been stabbed on another occasion.  

As to the claimed disabilities themselves, these examination 
reports revealed that there was a small scar present in the 
posterior thoracic area which was well healed and non-tender, 
but was not in the area of the low back where the veteran was 
currently complaining of difficulty.  There was no mention of 
the presence of any residual of a left ear stab wound, 
(although the veteran apparently had a loss of hearing that 
was worse on the left).  With respect to the veteran's right 
eye, the examination revealed that the veteran was only able 
to see hand motion at a distance of one foot which was due to 
longstanding retinal detachment and a macula hole.  There was 
no suggestion in the examination report that this was 
considered to be the result of an injury sustained from a 
gunshot wound.  

In its decision, the RO noted the aforementioned evidence, 
the absence of any service medical records, and the veteran's 
failure to provide any additional information with which to 
make further searches for service medical records.  The 
veteran was then advised of the decision to deny his claims, 
and of his appellate rights, in a letter addressed to him May 
1993.  Although in July 1993, the veteran submitted a notice 
of disagreement with this action, and a statement of the case 
was issued in September 1993, a timely substantive appeal was 
not submitted by the veteran, and the April 1993 decision 
became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (August 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matters currently before the Board were 
initiated in 1995, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the April 
1993 rating action includes copies of morning reports from 
various units to which the veteran was assigned during 
service; another report from the National Personnel Records 
Center reflecting that the veteran's service medical records 
were not on file; the transcript of the veteran's February 
1997 hearing; VA medical records dated in 1987, 1989, 1997 
and 1999; and a statement from an individual who indicated 
that he served with the veteran and recalled the veteran's 
in-service eye treatment.  

As indicated above, the report from the National Personnel 
Records Center confirmed earlier reports that the veteran's 
service medical records were unavailable.  The morning 
reports did not reflect that the veteran received any medical 
treatment, but rather, they simply showed his assignment to 
various military units. 

The transcript of the hearing at which the veteran testified 
in February 1997 provides some additional detail regarding 
the circumstances surrounding the events he claims to have 
caused the disabilities at issue.  Specifically, he recalled 
that during an exercise on Okinawa, he was standing close to 
a person who discharged his weapon loaded with blank 
ammunition.  That blast, he recalled, struck him in the face 
and damaged his eye.  Although he apparently remembered that 
he had trouble reading out of that eye, (which was apparently 
improved somewhat with eye glasses), he testified that he did 
not lose the sight from that eye at the time and that his 
visual acuity was 20/20 in each eye when he was discharged 
from service.  Regarding a stab wound, the veteran recited a 
somewhat disjointed sequence of events concerning this 
injury, although he evidently contends that he was stabbed 
during a training exercise in the United States.  The 
circumstances leading up to that event, however, were not 
made clear.  

The VA medical records, to the extent that they address the 
disabilities at issue at all, only mention the veteran's 
right eye blindness.  There was no treatment or findings 
related to any stab wounds.  As to the right eye, there were 
apparently problems with the macula of that eye observed as 
early as 1987, but there is no suggestion in this record that 
those examining the veteran considered this to be the result 
of any in-service event.  Later records dated in 1997 again 
confirm the veteran's right eye blindness, which was 
attributed to a dense cataract, which again, was not in any 
way noted to be related to the veteran's service.  

The statement from the individual who recalled having served 
with the veteran was simply to the effect that he remembered 
the veteran being brought into an aid station in 1953 or 
1954, with an eye injury.  This statement did not describe 
the nature or circumstances of this injury, nor did it in any 
way link this injury with the veteran's current right eye 
disability.  Rather, it simply provided some corroboration 
that the veteran sustained an eye injury during service.  

After considering the foregoing evidence, the Board concludes 
that it may not be considered new and material so as to 
reopen the veteran's previously denied claims.  As stated, 
the veteran's service personnel records fail to show any 
medical treatment provided to him, and as they in no way 
address either the nature or the cause of the veteran's 
claimed disabilities, they may not be considered material to 
the matter under review.  The veteran's testimony was 
essentially cumulative, since it failed to provide any more 
meaningful detail regarding the events that he contends 
caused the disabilities at issue than were known at the time 
of his original claim.  Indeed, that he recalled his visual 
acuity was 20/20 in each eye when he was discharged from 
service could be interpreted as casting doubt on the 
potential link between his current right eye blindness and 
events in service, given the profound deterioration in visual 
acuity that occurred in its entirety after service.  Further, 
since the veteran is not shown to be competent to relate the 
presence of any current disability to any particular event or 
period of time, his personal comments that may be interpreted 
as linking his current disabilities to service, are 
insufficient to provide a basis for reopening his claim.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Similarly, the statement from the individual who indicated 
that he served with the veteran and recalled the veteran's 
treatment for an eye injury, provided no more information 
than that which the veteran had previously supplied, and is 
essentially cumulative.  Likewise, the medical evidence 
associated with the claims file since the veteran's original 
application for benefits, insofar as it addresses any issue 
on appeal, merely reflects the presence of one of the 
disabilities, more than 30 years after the veteran's service 
discharge, and in no way suggests that any medical 
professional was of the opinion that the veteran's disability 
was linked to service.  

Because the evidence added to the record since the veteran's 
claims were previously denied in 1993 is either cumulative, 
or is not shown to bear directly and substantially upon the 
specific matter under consideration and is neither by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the Board concludes that this 
evidence is not new and material.  Accordingly, the veteran's 
appeal must be denied.  

In reaching this decision, the Board notes that the April 
1998 supplemental statement of the case raises some confusion 
as to whether the RO determined that new and material 
evidence had been submitted in this case, and the claim (at 
least with respect to the right eye) was then denied on the 
merits, or whether the claim was denied, because new and 
material evidence had not been submitted to reopen it.  
Regardless of the RO's precise rationale for its decision to 
deny these claims, it is observed that in the statement of 
the case and supplemental statements of the case, the veteran 
was advised of the law and regulations pertaining to 
establishing service connection benefits, as well as with the 
appropriate regulatory definition of new and material 
evidence necessary to reopen previously denied claims.  Thus, 
it may be presumed the veteran is aware of what must be shown 
to ultimately establish entitlement to the benefits he seeks.  
Likewise, the service organization representing the veteran, 
The American Legion, is obviously well acquainted with the 
criteria which must be met to establish service connection 
benefits in the context of an original claim or a claim to 
reopen, and they were given a number of opportunities to 
present written argument or to submit whatever evidence they 
deemed appropriate in this case.  Thus, any confusion that 
the April 1998 supplemental statement of the case may have 
created, is mitigated by the fact that, in any event, the 
veteran and his representative are aware of the evidence and 
criteria necessary to establish entitlement to the benefits 
the veteran seeks.  

Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that, before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  (See also Butler 
v. Brown, 9 Vet.App. 167, 171 (1996), wherein it was held 
that once the Board finds that new and material evidence has 
not been offered, that is where the analysis must end.)  
Thus, regardless of any conclusion the RO may have made with 
respect to whether the veteran's previously denied claims 
were reopened, the Board itself must also make a 
determination with respect to that question.  Under these 
circumstances, no harm is considered to have accrued to the 
veteran by what may have been some confusion surrounding the 
explanation for the decision that the RO reached in this 
case.  


Veterans Claims Assistance Act

The Board has also considered whether the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), have been met 
in this case.  This Act, signed into law by the president in 
November 2000, is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, with implementing regulations 
now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

In this regard, the Board observes that in an April 2001 
letter to the veteran from the RO, he was advised of the 
contents of the VCAA, and in the September 2001 Written Brief 
Presentation submitted by the veteran's representative, a 
number of paragraphs were devoted to a discussion of it.  
These remarks from the veteran's representative, however, 
were general in nature, and do not appear to have been 
tailored in a specific way to address any perceived 
deficiencies particular to the veteran's appeal.  In any 
event, it is clear that ample opportunity has been provided 
to argue any points relating to this law.  

Further, as was previously mentioned, the statement of the 
case and supplemental statements of the case advised the 
veteran of the law and regulations pertaining to establishing 
service connection benefits, as well as with the appropriate 
regulatory definition of new and material evidence necessary 
to reopen previously denied claims.  They also set forth the 
evidence considered in connection with the decision on 
appeal, and in this way the veteran has been made aware of 
the evidence needed to substantiate his claims.  Moreover, 
the veteran has not identified any place from which records 
could be obtained that would reflect competent medical 
opinions linking the veteran's claimed disabilities to 
service, and he was examined for VA purposes during the 
appeal period.  Under these circumstances, the Board 
concludes that VA has satisfied its obligations arising from 
the requirements of the VCAA, and no further action in this 
regard is necessary.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right eye disability, and 
the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for the residuals of a stab 
wound to the left ear and back, and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

